Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Arguments and amendments filed on 1/4/2022 and 12/27/2021 have been examined.
Claims 1, 23, 35, 47-52, 54-58, 62, 71 have been amended.
Claims 2-22, 24-34, 36-46 and 59-61 have been cancelled.
Thus, Claims 1, 23, 35, 47-58 and 62-81 are currently pending.
This Office Action is Final.


Notice of Pre-A/A or A/A Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to a parent application number 14/013,018 (filed on or after March 16, 2013), for example, which was examined with AIA  priority. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application(s), by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application(s). 
Thus the effective filling date of at least one claim in the application appears to be 02/17/2015. See MPEP 2159.02.



“determining, for each of a plurality of groups of resources, of the search results, a respective count of independent incoming links to resources in the group;
determining, for each of the plurality of groups of resources, of the search results¸a respective count of reference queries;
determining, for each of the plurality of groups of resources, a respective group-specific modification factor, wherein the group-specific modification factor for each group is based on the count of independent links and the count of reference queries for the group; and
associating, with each of the plurality of groups of resources, the respective group-specific modification factor for the group, wherein the respective group-specific modification for the group modifies initial scores generated for resources in the group in response to received search queries.”

And claim 35 limitations of:
determining for each identified respective site of the search results, a respective count of
unique incoming links to resources in the site searching the Index database;
determining for
each identified respective site of the search results, a respective count of reference queries searching the Index database;
adjusting the initial score for each of the search result based on the site specific

providing search results to the user device, each search result identifying a
respective search result resource for presentation in an order according to the respective
second scores.

Thus the effective filling date of at least one claim in the application appears to be 2/17/2015.
See MPEP 2159.02.

As to new added Claims 62-81:
Also, as noted below, specifically, claims 62, 71, 77 and 79 filed on 6/26/2021 lack support in the earlier filed applications (as further discussed below in the 35 USC 112 rejections below), because a review of those disclosures listed by applicant on record, it is found that the on record disclosures failed to teach the techniques for implementing in the below mentioned the independent claim(s) limitation steps (for claims 62, 71 and 79):

(in claim 62) 
62. a system supercomputer simulating the web in real time using a knowledge
database, hereinafter referred as the Codex, analysis of the Internet
by;
defining each valid reference query stored in the Codex as a Codex Page;
simulating for each Codex page in real time a processed optimal! responses as the output, requiring no further calculations, bypassing the usage
of existing search engine capabilities,
establishing a master Index database containing all the web resources and group of resources

scrape and perform data mining of web resources and sites to web index the Internet; wherein the
Index database correlates, normalizes and transforms the entire content of the IP Address into a
single Site object, while filtering out redundancy and unsearchable pages;
continuously scanning and updating each codex page as each new web page is identified
having a higher value than the lowest value stored web page; associate the new web page to the codex page; disassociate the lowest valued web page to the codex page; storing and updating
changes in real time to the codex pages;
defining an improved environment for each Codex Page and assigning a relative master
index after the system filters out redundant and unsearchable pages;
determining at predefined time intervals the total number of significant difference changes in
the Internet and then revaluing each site that updated one of its top ranked (n) web pages; wherein
the system determines the respective scores for each of the search results and identifies a respective
Site to which each of the search results of the output belongs;
establishing a link database assigning to each single Site object value a Quality plane using
the master index database and organizing and distributing the Internet environment into ten
concurrent quality partitions labeled from one to ten with one representing confounded information
and ten representing optimal site using single Site object values information, the system comprising
the steps of:
i. determining, by one or more computers, for each single Site object, a respective count of

ii. determining, by one or more computers, for each Sites object, a respective count of
reference queries;
iii. determining, by one or more computers, for each single Site object, a respective site-quality
partition value, wherein the site-quality partition value is based on the count of independent links
and the count of reference queries for the Site;
iv. adjusting, by one or more computers, the initial score of each search result based on the site quality
partition of their parent site to generate a respective second score for each search result; and
v. providing search results to the user device in an order from highest to lowest according to
the respective second score for each search result..

(in claim 71)
71. method using a supercomputer simulating the web in real time using a
knowledge database, hereinafter defined as a Codex, a comprehensive of human knowledge
encyclopedia of semantic hierarchical partitions defined as a codex page given the analysis of the
Internet by:
correlating the entire content of the IP Address into a single Site object, after the method
filters out redundant and unsearchable pages; and
establishing a real time master index database with the latest calculated site and page rank
probability and assigning for each Site object a quality partition and the corresponding adjusted
value for each page based on the quality partition of the parent site of page for each result
comprising:
determining, using the master index, for each reference query the respective scores for

of the output belongs using Codex by:
i. determining for each respective Site object, a respective count of reference queries;
i. determining for each respective Site object, a respective site-quality partition value, wherein
the site-quality partition value is based on the count of independent links and the count of reference
queries for the Site; 
iii. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
iv. providing search results to the end user computing device in an order from highest to lowest
according to the respective second score for each search result.

(in claim 77)
defining the number of supersets in the millions,
creating for each single of group of keywords a partial master index defined as a superset;
creating for valid subpartition of the Internet a partial master index as a subset,
defining then number of sets in the billions;
creating for each first set of semantic structures a partial master index defined as set;
creating for valid subpartition of a superset a partial master index defined as a set;
defining then number of sets in the trillions;
creating for each second set of semantic structures a partial master index defined as subset;
creating for valid subpartition of a set a partial master index defined as a subset,
calibrating page and site ranks probabilities and the ten quality modification factors based on
the partial master index of each superset, set and set subpartition of the Internet;


79. (method using a supercomputer simulating the web in real-time using a
knowledge database defined as a Codex, a comprehensive human knowledge encyclopedia of
semantic hierarchical partitions defined as a codex page given the analysis of the Internet; and
correlating the entire content of the IP Address into a single Site object, after the method filters out
redundant and unsearchable pages; and establishing a real-time master index database with the latest
calculated site and page rank probability, and the corresponding adjusted value for each page based
on the quality partition of the parent site of page for each result comprising:
1. determining, for each reference query from a client device, the respective scores for each of
the search results and identifying a respective Site to which each of the search results of the output
belongs, using the master index by:
i. determining for each Site, a site-quality partition using the Site rank value;
ii. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
iv. providing, given the reference query, search results to the user device in an order from
highest to lowest according to the respective second score for each search result.




Interference

However, examination of this application has not been completed as required by 37 CFR
41.102(a). Consideration of a potential interference is premature. See MPEP § 2303.






Examiner’s Note
An applicant’s own disclosure can be used to find a claim in a continuation-in-part (CIP) application obvious. If the CIP’s claim extends even slightly past what a parent application disclosed more than a year earlier, the parent can be used as prior art against the CIP claim. See, e.g., In re Chu, 66 F.3d 292, 296–97 (Fed. Cir. 1995) (holding that even though Chu’s “application claims to be a CIP of the Doyle patent,” some claims were not supported by Doyle alone, so for those claims “the Doyle patent was properly relied on as prior art”); In re Van Langenhoven, 458 F.2d 132, 136–37 (C.C.P.A. 1972) (allowing “appellant’s own French patent” to be cited “to establish obviousness” of CIP claims for subject matter beyond the original disclosure, and remarking that “[i]t is of no avail to appellant that the Societe patent is his own”); and Santarus, Inc. v. Par Pharmaceutical, Inc., 694 F.3d 1344 (Fed. Cir. 2012), the Federal Circuit addressed a situation in which a parent application was applied as prior art to render later CIP claims obvious, where the court found that the claims were not entitled to the parent’s priority date and held that they were obvious in light of the parent patent.


Response to Arguments
The Claim Objections (regarding typographical errors) in the previous office action are withdrawn in light of corrections/recent amendments.

Applicant's arguments filed 12/27/2021 presenting Applicant's arguments with respect to the support for the independent claims have been fully considered but they are not persuasive. 

Applicant's arguments (see “Reply to Examiner's Response to Prior Arguments” beginning on page 22) have been fully considered but they are not persuasive. The applicant argues that the 35 USC 112 rejections should be withdrawn based on the amendments to address such 35
USC 112 rejections, in addition to the tables presented from page 23 to page 31. However, the tables presented do not convince the Examiner of the priority of the claimed subject matter, and if anything, convince the Examiner further that the claims must be rejected under 35 USC 112. Thus the rejection under 35 USC 112 still stands.

In response to the argument:
 "Corrections to the claims satisfy the missing enablement elements and Applicant request the claims to be granted a notice of allowance to start the interference process and claims 62 to 81 to be restricted as a divisional application." On pages 22;
And the related argument: “In view of these additional considerations, it is respectfully urged that each of claims 1, 23, 35, 47-58 and 62-81 as amended should be allowed. But, applicant respectfully requests claims 62-81 should be restricted as a divisional based on the rules for sorting claims when requesting an interference as per 2304.0l(d) Sorting Claims [R-08.2017) '~ applicant may be entitled to a day-for-day patent term adjustment for any time spent in an interference. If an applicant has several related applications with interfering claims intermixed 
The Examiner respectfully disagrees.
Applicant's arguments fail to comply with 37 CFR 1.111 (b) because they amount to a general
allegation that the claims define a patentable invention without specifically pointing out how the
language of the claims patentably distinguishes them from the references. Additionally,
Applicant's arguments do not comply with 37 CFR 1.111 (c) because they do not clearly point
out the patentable novelty which he or she thinks the claims present in view of the state of the
art disclosed by the references cited or the objections made. Further, they do not show how the
amendments avoid such references or objections.
Additionally, The Examiner read the specification and did not see any explicit disclosure that described the limitations as recited. The applicant appears to have equated the claim elements to particular components of their specification (and respective priority specifications); however, at least the above cited limitations do not appear to be enabled by the cited sections. For example, none of the cited priority/patent specifications appear to discuss:
“group‐specific modification factor”; nor “respective group specific modification for the group modifies initial scores generated for resources in the group” (claim 1), for example.

As none of the relevant priority documents with respect to the Panda, et al. (US Patent No.
8,682,892) reference support for the current claims, the Panda reference remains relevant prior
art, and thus the prior art rejection remains.

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)

The disclosure of the prior-filed application, the priority documents/Application numbers listed in the Application Data Sheet filed on 2/12/2020, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  


Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application (see also the related objections to the specification and the related details shown in the 35 USC 112 rejections below).

If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C.
119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended
to contain, a specific reference to the prior-filed application in compliance with 37 CFR
1.78. If the application was filed before September 16, 2012, the specific reference must

application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the
application was filed on or after September 16, 2012, the specific reference must
be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35
U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e.,
continuation, divisional, or continuation-in-part) of the applications.

Furthermore, a divisional application is prohibited from introducing new
matter not present in the parent application, as discussed in MPEP §201.06.

Specification
Please see MPEP 608.04 New Matter
37 C.F.R. 1.121 Manner of making amendments in applications.
(f) No new matter. No amendment may introduce new matter into the disclosure of an
application.

In establishing a disclosure, applicant may rely not only on the specification and drawing as filed
but also on the original claims if their content justifies it. See MPEP § 608.01 (I).
“While amendments to the specification and claims involving new matter are ordinarily entered, such matter is required to be canceled from the descriptive portion of the specification, and the claims affected are rejected under 35 U.S.C. 112, first paragraph” (emphasis added).

When new matter is introduced into the specification, the amendment should be objected to under 35 U.S.C. 132 (35 U.S.C. 251 if a reissue application) and a requirement made to cancel the new matter. The subject matter which is considered to be new matter must be clearly 

Per 37 C.F.R. 1.121, see for example, new matter presented via:
Independent claims 1, 23 and 35 and 62, 71 and 79 which are not supported by the claimed priority documents present in the Amended claims filed on 1/4/2022 and thus result in the related detailed rejections of those limitations under 35 USC 112 below.


Specification (continued)
The disclosure is objected to because of the following informalities:
The amendment(s) filed on 1/4/2022 is/are objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.

After reviewing the relevant references/parent applications, the claims 1, 23 and 35, 47-58 and 62-81 are objected to for lack of support in the respective cited references/parent applications;
Please also see the rejection under 35 USC 112 below showing the relevant limitations.


Specification (continued)
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, requires the specification to be written in "full, clear, concise, and exact terms." The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112. Examples of some unclear, inexact or verbose terms used in 
Para. [00248] FIG 14: 'Deductive Reasoning' Search: is a diagram that illustrates the left
side of the page (1000) with four request sessions. [l], [2], [3] and [4] use 'Boolean Algebra', and
[IA], [2A], [3A] and [4A] use 'Deductive Reasoning' The right side of the page as per FIG 12
shows how the results of the Hot and Cold Algorithms. As Hot & Cold Algorithm keywords and
Super Glyphs values are calibrated Cholti is able to rewrite the request of existing 'Boolean
Algebra' search engines.;

[00171] Plurality of Unrelated Request Sessions: When Cholti determines a session possesses
a plurality of consecutive unrelated requests, it must convert the unrelated keyword and clusters
into (yellow) Super Glyphs. Cholti uses final resultant (yellow) Super Glyphs in the process of
deciphering with 'Deductive Reasoning' the probabilistic values of each element. When Cholti
creates the (yellow) Super Glyphs the associated vector components parameters describe
statistically the plurality of unrelated requests or Mulligan requests. See Example #6 Mulligan
Requests. Keywords that are removed via mulligan reduce the quantity of independent variables
required to solve for the optimal solution;
and [00121] B) XCommerce upon receiving a request from Cholti compares it against the 'CORE List' to determine if an exact match exists and responds with the optimal static Z_Price Bitmaps. Cholti mulligan unrelated keyword to the last request. XCommerce creates an 'Improved' hierarchical set derived from Z_Price Bitmaps for each significant request. Super Sites are assigned a probability and weight for each related group of requests or for a plurality of significant difference related group of requests. Direct relationship§. are extended from one
request to another in a transitive manner, whereas unrelated request are skipped via the mulligan process that disregards confounded keywords, since they are converted into (yellow) unused Super Glyphs. Mulligan (yellow) unused Super Glyphs are used to weight pages and 

Additionally, the attempt to incorporate subject matter into this application by reference to prior unpublished applications is ineffective because MPEP 608.01 (p) states: An incorporation by reference of essential material to an unpublished U.S. patent application, a foreign application or patent, or to a publication is improper under 37 CFR 1.57(c).

¶ 6.19 Incorporation by Reference, Unpublished U.S. Application, Foreign
Patent or Application, Publication
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 35 U.S.C. 1.57(f).









Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 23, 35; 47-58 and 62-81 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
Determining a group modification factor based independent links and reference queries. 
The limitation of determining a group modification factor based on counts of independent links and reference queries, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more computers”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computers” language, “determining” in the context of this claim encompasses the user manually calculating a factor based on counts of queries and links. Similarly, the limitation of determining counts of links and queries and associating factors with groups to modify generic scores, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computers” language, “determining” and “associating” in the context of this claim encompasses the user calculating counts and factors to generically modify scores based on counts. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

of generality (i.e., as a generic computer/processor performing a generic computer function of generating counts for factors and scores) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform both the determining and associating/modifying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

As per independent claim 23, claim 23 is also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
storage medium with computers described in independent claim 23 does not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.


Claim 35 recites:
Determining a modification factor based on reference queries. 

This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using “computers” with a storage medium and “user device” to perform both the determining and associating/modifying and providing steps. The computer/processor in both steps is recited at a high level of generality (i.e., as a generic computer/processor performing a generic computer function of generating counts for factors and scores) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.


Dependent claims 47-58 are merely add further details of the abstract steps/elements recited in
claim 1 without integrating the idea into a practical application; or including an improvement to
another technology or technical field, an improvement to the functioning of the computer itself,
or meaningful limitations beyond generally linking the use of an abstract idea to a particular
technological environment. Therefore, dependent claims 47-58 are also directed towards nonstatutory subject matter.


Claim 62 recites:
determining at predefined time intervals the total number of significant difference changes in the Internet and then revaluing each site that updated one of its top ranked web pages. 
The limitation of determining at predefined time intervals die total number of significant difference changes in the Internet and then revaluing each site that updated one of its top ranked web pages, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic “supercomputer” components. That is, other than reciting “system supercomputer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “supercomputer” language, “determining” in the context of this claim encompasses the user 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “supercomputer” to perform both the determining and simulating; scanning; storing; determining; purifying; mapping; potting; determining; associating; adjusting; and providing steps. The computer/processor in both steps is recited at a high level
of generality (i.e., as a generic computer/processor performing a generic computer function of generating values and scores) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “supercomputer” to perform both the determining and simulating; scanning; storing; determining; purifying; mapping; potting; determining; associating; adjusting; and providing steps amounts to no more than mere 

Dependent claims 63-70 are merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 47-58 are also directed towards nonstatutory subject matter.

Claim 71 recites:
adjusting a score of a search result based on a site-quality partition of a parent site to generate a respective second score. 
The limitation of adjusting a score of a search result based on a site-quality partition of their parent site to generate a respective second score, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic “supercomputer” components. That is, other than reciting a “supercomputer”, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “supercomputer” language, “adjusting” in the context of this claim encompasses the user manually calculating generic adjustments to scores based on a generic quality. Similarly, the limitation of determining; association; and providing, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “supercomputer” language, determining; association; and providing in the context of this claim encompasses the user calculating generic scores used to rank search results. If a 
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a “supercomputer” to perform both the adjusting and determining; association; and providing steps. The computer/processor in both steps is recited at a high level of generality (i.e., as a generic computer/processor performing a generic computer function of generating generic scores for result ranking) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “supercomputer” to perform both the adjusting and determining; association; and providing steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim(s) is/are not patent eligible.

Dependent claims 72-78 are merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular 

As per independent claim 79, this claim is also rejected as ineligible subject matter under 35
U.S.C. 101 for substantially the same reasons as the method claim(s) 1. The components (i.e.,
method described in independent claims 71 do not provide for integrating the abstract idea into a practical application. At best, the claim(s) are merely providing alternate environments to implement the abstract idea.

Dependent claims 80-81 are merely add further details of the abstract steps/elements recited in claim 1 without integrating the idea into a practical application; or including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. Therefore, dependent claims 80-81 are also directed towards nonstatutory subject matter.











Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 23 and 35 and 47-58 and claims 62-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 1, 23 and 35 recite various limitations that do not appear to be described in
the specification and referenced priority documents (via priority documents listed in the Application Data Sheet filed on 2/12/2020) including:

claim 1 limitations:
wherein the Index database correlates, normalizes and transforms the entire content of
the IP Address into a single Site object, while filtering out redundancy and unsearchable pages;
determining for each of a plurality of groups of
resources, of the search results, a respective count of independent incoming links to resources

determining for each of the plurality of groups of
resources, of the search results, a respective count of reference queries;
determining for each of the plurality of groups of resources of the
output, a respective
group‐specific modification factor, wherein the group‐specific
modification factor for each group is based on the count of independent links and the count of
reference queries for the group; and
associating, with each of the plurality of groups of resources, the
respective group‐ specific modification factor for the group, wherein the respective group specific modification for the group modifies initial scores generated for resources in the group
in response to received search queries;

claim 23 limitations:
wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object, while filtering out redundancy and unsearchable pages,

determining for each of the plurality of groups of resources of the search results, a
respective count of reference queries,
determining for each of the plurality of groups of resources of the search results
a respective group-specific modification factor, wherein the group-specific modification factor
for each group is based on the count of independent links and the count of reference queries
for the group; and
associating, with each of the plurality of groups of resources, the respective group specific
modification factor for the group, wherein the respective group-specific modification for
the group modifies initial scores generated for resources in the group in response to received


and claim 35 limitations:
wherein the Index database correlates, normalizes and transforms the entire content of
the IP Address into a single Site object, while filtering out redundancy and unsearchable pages;

identifying a respective group of resources as a single Site object to which each of
the search results resources belongs based on an Internet address of each of the search 
results;
determining for each identified respective site of |
the search results, a respective count of unique incoming links to resources in the site searching the Index database;
determining for each identified respective site of the search results, a respective count of reference queries searching the Index database;
adjusting the initial score for each of the search result based on the site-specific modification.
factor for the single site object searching the link database to which the search result resource_
belongs to generate a respective second score for each of the search result resources; and
providing search results to the user device, each search result identifying a respective search
result resource for presentation in an order according to the respective second scores.

Furthermore, Claims 62, 71 and 71 recite various limitations that do not appear to be described in the specification and referenced priority documents (via priority documents listed in the Application Data Sheet filed on 2/12/2020) including:

claim 62 limitations:
system supercomputer simulating the web in real time using a knowledge

defining each valid reference query stored in the Codex as a Codex Page;
…and
establishing a master Index database containing all the web resources and group of resources
in the form of Sites found by one or more web crawlers that continuously scan, identify, validate
scrape and perform data mining of web resources and sites to web index the Internet; wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object, while filtering out redundancy and unsearchable pages;
….and
establishing a link database assigning to each single Site object value a Quality plane using
the master index database and organizing and distributing the Internet environment into ten
concurrent quality partitions labeled from one to ten with one representing confounded information and ten representing optimal site using single Site object values information, the system comprising
the steps of:
i. determining, by one or more computers, for each single Site object, a respective count of
unique non duplicate and navigational incoming links, to resources in the single Site object group;
ii. determining, by one or more computers, for each Sites object, a respective count of
reference queries;
iii. determining, by one or more computers, for each single Site object, a respective site-quality
partition value, wherein the site-quality partition value is based on the count of independent links
and the count of reference queries for the Site;
iv. adjusting, by one or more computers, the initial score of each search result based on the site quality
partition of their parent site to generate a respective second score for each search result; and

the respective second score for each search result.

(in claim 71)
71. A method using a supercomputer simulating the web in real time using a
knowledge database, hereinafter defined as a Codex, a comprehensive of human knowledge
encyclopedia of semantic hierarchical partitions defined as a codex page given the analysis of the Internet by:
correlating the entire content of the IP Address into a single Site object, after the method
filters out redundant and unsearchable pages; and
establishing a real time master index database with the latest calculated site and page rank
probability and assigning for each Site object a quality partition and the corresponding adjusted
value for each page based on the quality partition of the parent site of page for each result
comprising:
determining, using the master index, for each reference query the respective scores for
each of the search results and identifies a respective Site object to which each of the search results of the output belongs using Codex by:
i. determining for each respective Site object, a respective count of reference queries;
ii. determining for each respective Site object, a respective site-quality partition value, wherein
the site-quality partition value is based on the count of independent links and the count of reference queries for the Site;
iil. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
iv. providing search results to the end user computing device in an order from highest to lowest
according to the respective second score for each search result.


(in claim 77)
defining the number of supersets in the millions,
creating for each single of group of keywords a partial master index defined as a superset;
creating for valid subpartition of the Internet a partial master index as a subset,
defining then number of sets in the billions;
creating for each first set of semantic structures a partial master index defined as set;
creating for valid subpartition of a superset a partial master index defined as a set;
defining then number of sets in the trillions;
creating for each second set of semantic structures a partial master index defined as subset;
creating for valid subpartition of a set a partial master index defined as a subset,
calibrating page and site ranks probabilities and the ten quality modification factors based on
the partial master index of each superset, set and set subpartition of the Internet;

(in claim 79)
79. (method using a supercomputer simulating the web in real-time using a
knowledge database defined as a Codex, a comprehensive human knowledge encyclopedia of
semantic hierarchical partitions defined as a codex page given the analysis of the Internet; and
correlating the entire content of the IP Address into a single Site object, after the method filters out
redundant and unsearchable pages; and establishing a real-time master index database with the latest
calculated site and page rank probability, and the corresponding adjusted value for each page based
on the quality partition of the parent site of page for each result comprising:
i. determining, for each reference query from a client device, the respective scores for each of

ii. determining for cache Site, a site-quality partition using the Site rank value;
iii. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
iv. providing, given the reference query, search results to the user device in an order from
highest to lowest according to the respective second score for each search result.


The Examiner read the specification (i.e. the specifications cited for support in the priority documents) and did not see any explicit disclosure that described the limitations as recited. Further, the Examiner performed a keyword search for the above noted limitations in applicant's specification and every one of the listed priority documents. The Examiner reviewed the cited sections provided by the applicant in the appendix/Examination Support Document(s) but did not find support for the claimed limitations above in those cited sections. 

As such, it appears that the independent claims contain subject matter that was not described in the specification and therefore the claims fail the written description requirement.

Additionally, claims 1, 23 and 35 and 47-58; 62, 71 and 79 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
As such, the applicant's disclosure does not appear to enable the claimed subject matter. The Examiner reviewed the instant parent application(s) and did not see any discussions that would lead the Examiner to conclude that one of ordinary skill in the art could make and or use the claimed invention as recited in the limitations above.

Further, the claims identified above that the supplied recitation is from appears to be a newly added claim where the Examiner did not find any originally filed claims or specification that described the supplied recitation(s). With regards to the respective dependent claims, these claims inherent the same deficiencies as their respective parent claims and are rejected for similar reasons as discussed above. The above noted claim limitations are being construed in a manner consistent with MPEP 2133.01.

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1, 23 and 35 and 47-58 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Panda et al., US Patent No. 8,682,892, in view of Paiz, US Patent No.: 7,908,263 (hereinafter Paiz I).


As to claim 1, Panda discloses 
A method performed by one or more
computers that is in digital communications with a plurality of end user computing devices sending reference queries to the method responding with search results to received search queries (Panda Fig. 1), 
by
establishing an Index database containing all the web resources and group of resources
(Panda Fig. 1 item 122 “Index Database” ; see also col. 4 ln. 41-44: When the user 102 submits a query 110, the query 110 may be transmitted through the network 112 to the search system 

in the form of Sites found by one or web crawlers that continuously scan find identify validate scrape and perform data mining of web resources and sites to web index the Internet;
(Panda col. 4 ln. 67-col. 5 ln. 1: The search engine 130 will generally include an indexing engine 120 that indexes resources)

the search service receiving a first search query from a user device and receiving data identifying a plurality of search result resources and respective initial scores for each of the search results
(Panda col. 1 ln. 48-52: The method can further include receiving a first search query from a user device; receiving data identifying a plurality of search result resources and respective initial scores for each of the search result resources;
See also Panda claim 2: “receiving a first search query from a user device; receiving data identifying a plurality of search result resources and respective initial scores for each of the
search result resources;”)

the method comprising the steps of:
determining, for each of a plurality of groups of resources, of the search results, a respective count of independent incoming links to resources in the group (Panda, abstract: One of the methods includes determining, for each of a plurality of groups of resources, a respective count of independent incoming links to resources in the group;);

determining, for each of the plurality of groups of resources, a respective group-specific modification factor (Panda, abstract: determining, for each of the plurality of groups of resources, a respective group specific modification factor), 
wherein the group-specific modification factor for each group is based on the count of independent links and the count of reference queries for the group (Panda, abstract: wherein the group-specific modification factor for each group is based on the count of independent links and the count of reference queries for the group;); and
associating, with each of the plurality of groups of resources, the respective group-specific modification factor for the group, wherein the respective group-specific modification for the group modifies initial scores generated for resources in the group in response to received search queries (Panda, abstract: and associating, with each of the plurality of groups of resources, the respective group-specific modification factor for the group, wherein the respective group-specific modification for the group modifies initial scores generated for resources in the group in response to received search queries).

Panda does not disclose:
wherein the Index database correlates, normalizes and transforms the entire content of
the IP Address into a single Site object, while filtering out redundancy and unsearchable pages;

establishing a link database assigning to each single Site object value a Quality plane
using the index database and organizing and distributing the Internet environment into
ten concurrent quality partitions labeled from one to ten with one representing confounded
information ten representing optimal site using single Site object values information

However, Paiz I discloses:
wherein the Index database correlates, normalizes and transforms the entire content of
the IP Address into a single Site object, 
(Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise
of correlating the entire content of the IP Address into a
single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value
limit. Super Sites will have a value or weight associated with
each unique significant difference requests in a session)

while filtering out redundancy and unsearchable pages;
(Paiz I col. 4 ln. 36-38: Once the system filters out redundancy and each Page and
each Site is given a Quality value Q(x), Cholti can awards to
each valid page a W Rank Basis from 0.001 to 10.)

establishing a link database assigning to each single Site object value a Quality plane
using the index database and organizing and distributing the Internet environment into
ten concurrent quality partitions labeled from one to ten with one representing confounded
information ten representing optimal site using single Site object values information
(Paiz I claim 1: organizing and distributing the Internet environment into ten concurrent quality partitions, labeled from one to ten, with one representing confounded information and ten representing optimal site information based upon existing page ranking capacities;
See also col. 14 ln. 29-36: B) (Bx 'After' analysis): Bx represents the ability to reorganize requests and identify missing gaps of information that are converted and translated into Advanced Glyphs. Cholti identifies, validates and verifies the 'AS IS' query and rearranges

see also Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise of correlating the entire content of the IP Address into a single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value limit. Super Sites will have a value or weight associated with each unique significant difference requests in a session);

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply quality partitions as taught by Paiz I since it was known in the art that search systems provide for restricting the size of the environment where to limit the size of the internet environment between the Upper Limit of approximately 1 billion and Lower Limit of 1,024 page results compared to its existing size of approximately 30+ billion as the environment is subdivided parallel running planes that represent the different quality Q(x) of the sites from 0 to 10. (Piaz I col. 4 ln. 26-33).


As to clam 23, Panda discloses system comprising one or more computers and one or more storage devices storing instructions that, when executed by the one or more computers, cause the one or more computers to perform operations computers that is in digital communications with a plurality of end user computing devices sending reference queries to the system responding with search results to received search queries
(Panda Fig. 1, see also col. 1 ln. 36-44)
by:

establishing an Index database containing all the web resources and group of resources
(Panda Fig. 1 item 122 “Index Database” ; see also col. 4 ln. 41-44: When the user 102 submits

114. The search system 114 includes an index database 122 and the search engine 130; see
also col. 4 ln. 67-col. 5 ln. 1: The search engine 130 will generally include an indexing engine
120 that indexes resources)

in the form of Sites found by one or web crawlers that continuously scan find identify validate
scrape and perform data mining of web resources and sites to web index the Internet:
(Panda col. 4 ln. 67-col. 5 ln. 1: The search engine 130 will generally include an indexing engine
120 that indexes resources)

the system comprising the steps of:
receiving a first search query: from a user device and receiving data identifying a plurality of search result resources and respective initial scores for each of the search results:
(Panda col. 1 ln. 48-52: The method can further include receiving a first search query from a
user device; receiving data identifying a plurality of search result resources and respective initial
scores for each of the search result resources;
See also Panda claim 2: “receiving a first search query from a user device; receiving data
identifying a plurality of search result resources and respective initial scores for each of the
search result resources;”)

determining, for each of a plurality of groups of resources of the search results, a respective count of independent incoming links to resources in the group (Panda, abstract: One of the methods includes determining, for each of a plurality of groups of resources, a respective count of independent incoming links to resources in the group;);



determining, for each of the plurality of groups of resources of the search results, a respective group-specific modification factor (Panda, abstract: determining, for each of the plurality of groups of resources, a respective group specific modification factor), 

wherein the group-specific modification factor for each group is based on the count of independent links and the count of reference queries for the group (Panda, abstract: wherein the group-specific modification factor for each group is based on the count of independent links and the count of reference queries for the group;); and

associating, with each of the plurality of groups of resources, the respective group-specific modification factor for the group, wherein the respective group-specific modification for the group modifies initial scores generated for resources in the group in response to received search queries (Panda, abstract: and associating, with each of the plurality of groups of resources, the respective group-specific modification factor for the group, wherein the respective group-specific modification for the group modifies initial scores generated for resources in the group in response to received search queries).


Panda does not explicitly disclose:
wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object, while filtering out redundancy and unsearchable pages;
establishing a link database assigning to each single Site object value a Quality plane

ten concurrent quality partitions labeled from one to ten with one representing confounded information and ten representing optimal site using single Site object values information;

However, Paiz I discloses:
wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object, 
(Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise
of correlating the entire content of the IP Address into a
single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value
limit. Super Sites will have a value or weight associated with
each unique significant difference requests in a session)

while filtering out redundancy and unsearchable pages;
(Paiz I col. 4 ln. 36-38: Once the system filters out redundancy and each Page and
each Site is given a Quality value Q(x), Cholti can awards to
each valid page a W Rank Basis from 0.001 to 10.)

establishing a link database assigning to each single Site object value a Quality plane
using the index database and organizing and distributing the Internet environment into
ten concurrent quality partitions labeled from one to ten with one representing confounded information and ten representing optimal site using single Site object values information (Paiz I claim 1: organizing and distributing the Internet environment into ten concurrent quality partitions, labeled from one to ten, with one representing confounded information and ten representing optimal site information based upon existing page ranking capacities;

each request. This method is the first step that filters and weights requests dynamically and identifies, quantifies and qualifies confounded 'Boolean Algebra' over simplifications.;
see also Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise of correlating the entire content of the IP Address into a single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value limit. Super Sites will have a value or weight associated with each unique significant difference requests in a session);

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply quality partitions as taught by Paiz I since it was known in the art that search systems provide for restricting the size of the environment where to limit the size of the internet environment between the Upper Limit of approximately 1 billion and Lower Limit of 1,024 page results compared to its existing size of approximately 30+ billion as the environment is subdivided parallel running planes that represent the different quality Q(x) of the sites from 0 to 10. (Piaz I col. 4 ln. 26-33).


As to claim 35, Panda discloses a system executed by one or more computers, cause the one or more computers to perform operations that is in digital communications with a plurality of end users computing devices sending references queries to the method responding search results to received search queries
(Panda Fig. 1; see also col. 10 ln. 13-16)
by:


(Panda Fig. 1 item 122 “Index Database” ; see also col. 4 ln. 41-44: When the user 102 submits a query 110, the query 110 may be transmitted through the network 112 to the search system 114. The search system 114 includes an index database 122 and the search engine 130; see also col. 4 ln. 67-col. 5 ln. 1: The search engine 130 will generally include an indexing engine 120 that indexes resources)

in the form of Sites found by one or web crawlers that continuously scan, identify validate scrape and perform data mining of web resources and sites to web index the Internet:
(Panda col. 4 ln. 67-col. 5 ln. 1: The search engine 130 will generally include an indexing engine 120 that indexes resources)

the system comprising the steps of:

receiving a first search query from a end user computing device and receiving data identifying a plurality of search result resources and respective initial scores for each of the search results
(Panda col. 1 ln. 48-52: The method can further include receiving a first search query from a user device; receiving data identifying a plurality of search result resources and respective initial scores for each of the search result resources;
See also Panda claim 2: “receiving a first search query from a user device; receiving data
identifying a plurality of search result resources and respective initial scores for each of the search result resources;”);

identifying a respective group of resources as a single site object to which each of the search result resources belongs based on an Internet address of each of the search results
(Panda col. 1 ln. 52-53: identifying a respective group of resources

respective group of resources to which each of the search result resources belongs;);

determining for each identified respective site of the search results, a respective count of unique incoming links to resources in the site searching the index database (Panda, abstract: One of the methods includes determining, for each of a plurality of groups of resources, a respective count of independent incoming links to resources in the group;);


determining for each identified respective site of the search results, a respective count of reference queries searching the index database (Panda, abstract: determining, for each of the plurality of groups of resources, a respective count of reference queries; 
see also Panda claim 1: “determining, for each of the plurality of groups of resources, a respective count of reference queries;”)

adjusting the initial score for each of the search result resources based on the site-specific modification factor for the website to which the search result resource belongs to generate a respective second score for each of the search result resources: 
(Panda col. 1 ln. 54-58: adjusting the initial score for each of the search result resources based on the group-specific modification factor for the group of resources to which the search result resource belongs to generate a respective second score for each of the search result resources)

and
providing search results to the user device, each search result identifying a respective search result resource for presentation in an order according to the respective ranking scores (Panda 

Panda does not explicitly disclose:
wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object, while filtering out redundancy and unsearchable pages;

establishing a link database assigning to each single Site object value a Quality plane using the index database and organizing and distributing the Internet environment into
ten concurrent quality partitions labeled from one to ten with one representing confounded
information and ten representing optimal site using single Site object values information;

However, Paiz I discloses:
wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object,
(Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise
of correlating the entire content of the IP Address into a
single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value
limit. Super Sites will have a value or weight associated with
each unique significant difference requests in a session)

while filtering out redundancy and unsearchable pages;
(Paiz I col. 4 ln. 36-38: Once the system filters out redundancy and each Page and

each valid page a W Rank Basis from 0.001 to 10.)

establishing a link database assigning to each single Site object value a Quality plane using the index database and organizing and distributing the Internet environment into
ten concurrent quality partitions labeled from one to ten with one representing confounded
information and ten representing optimal site using single Site object values information 
(Paiz I claim 1: organizing and distributing the Internet environment into ten concurrent quality partitions, labeled from one to ten, with one representing confounded information and ten representing optimal site information based upon existing page ranking capacities;
See also col. 14 ln. 29-36: B) (Bx 'After' analysis): Bx represents the ability to reorganize requests and identify missing gaps of information that are converted and translated into Advanced Glyphs. Cholti identifies, validates and verifies the 'AS IS' query and rearranges each request. This method is the first step that filters and weights requests dynamically and identifies, quantifies and qualifies confounded 'Boolean Algebra' over simplifications.;
see also Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise of correlating the entire content of the IP Address into a single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value limit. Super Sites will have a value or weight associated with each unique significant difference requests in a session);

It would have been obvious to one having ordinary skill in the art at the time the time of the effective filing date to apply quality partitions as taught by Paiz I since it was known in the art that search systems provide for restricting the size of the environment where to limit the size of the internet environment between the Upper Limit of approximately 1 billion and Lower Limit of 1,024 page results compared to its existing size of approximately 30+ billion as the environment 


As to claim 47, Panda discloses the system of claim 35, wherein ranking score refers to ranking value (Note Panda also uses the term “value” interchangeably with “score” as well see col. 9 ln. 18-19: If the initial score for the resource is below the first threshold value; see also col. 2 ln. 39-42: determining that the initial score for the second search result resource exceeds the first threshold value but does not exceed a second, higher threshold value).

As to claim 48, Panda discloses the system of claim 23, the operations further comprising: generate a respective second value for each of the search result resources comprises: assigning the website rank value, with a link database, as the respective second value for each of the search results resources (Panda teaches a respective second score for each of the search result resources see col. 1 ln. 54-28: adjusting the initial score for each of the search result resources based on the group-specific modification factor for the group of resources to which the search result resource belongs to generate a respective second score for each of the search result resources.; see also col. 5 ln. 14-15: The modification data is stored in a repository accessible to the system, e.g., a modification factor database 150.).

As to claim 49, Panda discloses the system of claim 23, the operations further comprising: search engine, using the respective second value to generate a respective ranking value comprises: multiplying the initial score for the search result resource by the website rank value for the search result resource (Panda teaches adjusting the initial score by a modification factor, i.e. “website rank value” see col. 1 ln. 54-28: adjusting the initial score for each of the search result resources based on the group-specific modification factor for the group of resources to 

As to claim 50, Panda discloses the method of claim 1, further comprising;
receiving a first search query from a user device (Panda Fig. 1 item 110: Query);
receiving data identifying a plurality of search result resources and respective initial
scores for each of the search result resources (Panda Fig. 2 item 202: Receive data identifying a resource and an initial score for the resource);
identifying a respective group of resources to which each of the search result resources
belongs (Panda Fig. 2 item 204: Identify an address-based group of resources to which
the resource belongs); and
adjusting the initial score for each of the search result resources based on the group specific
modification factor for the group of resources to which the search result resource belongs to generate a respective second score for each of the search result resources (Panda Fig. 2; item 210 Apply the resource-specific modification factor to the initial score; see also Panda teaches a respective second score for each of the search result resources see col. 1 ln. 54-28: adjusting the initial score for each of the search result resources based on the group-specific modification factor for the group of resources to which the search result resource belongs to generate a respective second score for each of the search result resources.; see also col. 5 ln. 14-15: The modification data is stored in a repository accessible to the system, e.g., a modification factor database 150).

As to claim 51, Panda discloses the method of claim 50, further comprising:
using the respective second score to generate a respective ranking score for each of the

providing search results to the user computing device, each search result identifying a respective second score, for presentation in an order according to the respective second scores (Panda col. 1 ln. 61-64: and providing search results to the user device, each search result identifying a respective search result resource, for presentation in an order according to the respective ranking scores.).

As to claim 52, Panda discloses the method of claim 51, further comprising:
making further adjustments to the respective ranking scores before providing the search
results to the end user computing device (Panda col. 1 ln. 65-67: The method can further include: making further adjustments to the respective ranking scores before providing the search results to the user device.).

As to claim 53, Panda discloses the method of claim 51, wherein identifying the group of resources to which each of the search result resources belongs comprises:
identifying the group of resources based on an Internet address of each of the search
result resources (Panda col. 2 ln. 1-5: Identifying the group of resources to which each of the
search result resources belongs can include: identifying the group of resources based on an Internet address of each of the search result resources.).


As to claim 54, Panda discloses the system of claim 23, further comprising;



receiving, from a search engine, data identifying a plurality of search result resources and
respective initial value for each of the search result resources (Panda claim 2. The method of claim 1, further comprising; receiving a first search query from a user device;
receiving data identifying a plurality of search result resources and respective initial scores for each of the search result resources; see also col. 1 ln. 47-52: The method can further
include receiving a first search query from a user device; receiving data identifying a plurality of search result resources and respective initial scores for each of the search result resources;);

identifying, with a link database, a respective website to which each of the search result
resources belongs (Panda claim 2: identifying a respective group of resources to which each
of the search result resources belongs; see also see also col. 5 ln. 14-15: The modification data is stored in a repository accessible to the system, e.g., a modification factor database 150; see also col. 1 ln. 52-53: identifying a respective group of resources to which each of the search result resources belongs); and

adjusting, with a link database, the initial value for each of the search result resources based on the website rank value for the website to which the search result resource belongs to generate a respective second value for each of the search results (Panda claim 2: adjusting the initial score for each of the search result resources based on the group-specific modification factor for the group of resources to which the search result resource belongs to generate a respective second score for each of the search result resources.; see also see col. 1 ln. 54-28: adjusting the initial 


As to claim 55, Panda discloses the system of claim 23, further comprising;
receiving a first search query from a computing device (Panda col. 1 ln. 47-52: The method can further include receiving a first search query from a user device; receiving data identifying a plurality of search result resources and respective initial scores for each of the search result resources;);

receiving, from a search engine, data identifying a plurality of search result resources and
respective initial value for each of the search results (Panda col. 1 ln. 47-52: The method can further include receiving a first search query from a user device; receiving data identifying a plurality of search result resources and respective initial scores for each of the search result resources;);

identifying, with a link database, a respective site to which each of the search results
belongs (Panda claim 2: identifying a respective group of resources to which each
of the search result resources belongs; see also see also col. 5 ln. 14-15: The modification data is stored in a repository accessible to the system, e.g., a modification factor database 150; see also col. 1 ln. 52-53: identifying a respective group of resources to which each of the search result resources belongs); and



As to claim 56, Panda discloses the system of claim 55, further comprising:
making further adjustments to the respective ranking scores before providing the search
results to the end user computer device (Panda claim 4. The method of claim 3, further comprising: making further adjustments to the respective ranking scores before providing the search results to the user device; see also col. 1 ln. 65-67: The method can further include: making further adjustments to the respective ranking scores before providing the search results to the user device ).


As to claim 57, Panda discloses the method of claim 56, wherein identifying the site to which each of the search result resources belongs comprises:
identifying the website based on an Internet address of each of the search result resources (Panda col. 2 ln. 1-4: Identifying the group of resources to which each of the search result 

As to claim 58, Panda discloses the method of claim 1, further comprising:
using the respective second score to generate a respective ranking score for each of the
search results (Panda col. 1 ln. 59-64: The method can further include: using the respective second score to generate a respective ranking score for each of the search result resources; and providing search results to the user device, each search result identifying a respective search result resource, for presentation in an order according to the respective ranking scores.); and
providing search results to the user device, each search result identifying a respective search result resource, for presentation in an order according to the respective ranking scores (Panda col. 1 ln. 59-64: The method can further include: using the respective second score to generate a respective ranking score for each of the search result resources; and providing search results to the user device, each search result identifying a respective search result resource, for presentation in an order according to the respective ranking scores.).

Claim(s) 62-81 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 
Paiz, US Patent No. 8,386,456 (hereinafter Paiz II) , in view of Paiz et al., US Patent No.: 7,908,263 (hereinafter Paiz I), in view of Panda et al., US Patent No. 8,682,892.


As to claim 62, Paiz II discloses
a system supercomputer simulating the web in real time using a knowledge database, hereinafter referred as the Codex, analysis of the Internet 
(Paiz II col. 2 ln. 1-8: The Optimizer simultaneously keeps in existence for each search pattern

Each virtual simulated environment possesses a relative Master Index. The Codex continuously
purifies and synchronizes the plurality of relative Master Index that permits to match/merge and
then correlates the Internet's Master Index in real time;
see also col. 9 ln. 49-51: It is still another object of the invention that each Block, Sub Block, Mini Block, and Element is stored in a database structure or Codex Page;
See also claim 1: “determine the optimal partition of the Internet; then finds and supplies
missing gaps of information, dynamically valorizes, reorganizes, and hierarchically prioritizes the
glyphs as a search pattern used to obtain an optimal match in response to an end user valid
request and stores them into a codex that serves as knowledge and customer satisfaction
inventory control encyclopedia of human ideas,”
See also col. 3 ln. 10-12: The 'HIVE' is a massive parallel distributed managerial 10
hierarchical structured supercomputer (hereinafter referred as "HIVE"))

by;
defining each valid reference query stored in the Codex as a Codex Page;
(Paiz II col. 9 ln. 52-54: It is still another object of the invention that each Codex Page has a plurality of Z_Price Bitmap with the top (n) results from each valid dynamic Search Pattern.; see also col. 12 ln. 22-25: Storing Search Patterns into Codex Pages: Each Search Pattern is stored and updated in their particular Codex Page that corresponds to a particular and unique relationship of independent variables.)

simulating for each Codex page in real time a processed optimal responses as the output, requiring no further calculations, 
(Paiz II col. 2 ln. 1-8: The Optimizer simultaneously keeps in existence for each search pattern
its corresponding virtual simulation environment that contains all relevant bound web pages.

purifies and synchronizes the plurality of relative Master Index that permits to match/merge and
then correlates the Internet's Master Index in real time.;
See also col. 66 ln. 63-67: Optimal Responses: Triangulation Deductive Reasoning performs (A), (B), and 65 (C), to identify, validate and verify the highest valued web pages. (D) The top (n) responses become output and are immediately sent to end user's terminal and displayed)

bypassing the usage of existing search engine capabilities,
(Paiz II col. 72 ln. 41-47: Display Pre Processed Optimal Responses
7) By Pass Redundant Requests:
a) Scan each request and determine whether it exists in the Super Glyph database, and thus having readily available and pre-processed the optimal response, requiring no further calculations, bypassing the usage of existing search engine capabilities.)

establishing a master Index database containing all the web resources and group of resources
in the form of Sites found by one or more web crawlers that continuously scan, identify, validate
scrape and perform data mining of web resources and sites to web index the Internet; 
(Paiz II col. 44 ln. 49-55: Web Crawlers Updating Codex Pages: Web crawlers continuously scan, gather and distill the content of the environment as they encounter content of significant
difference they immediately based on the Super Site quality assign them to a temp Master Index value. For each minute five temp Master Index arrays are created with the rounded size 1/10,000 the active Master Index.;
see also col. 45 ln. 24-28: Updating Codex in Real Time: Once all the information of each Codex Page belonging to the temp Master Index are mapped, and ported to the new Master Index, each active Codex Page is updated and in turn updating the Codex in real time.)


having a higher value than the lowest value stored web page; 
associate the new web page to the codex page; disassociate the lowest valued web page to the codex page; 
storing and updating changes in real time to the codex pages;
(Paiz II: col. 79 claim 1: “continuously scanning the environment and updating each
codex page as each new web page is identified having a higher value than the lowest value stored web pages; associate the new web page to the codex page; disassociate the lowest valued web page to the codex page; storing and updating changes in real time to the codex
pages;” 
See also col. 44 ln. 49-53: Web Crawlers Updating Codex Pages: Web crawlers continuously scan, gather and distill the content of the environment as they encounter content of significant
difference they immediately based on the Super Site quality assign them to a temp Master Index value.)

defining an improved environment for each Codex Page and assigning a relative master
index after the system filters out redundant and unsearchable pages;
(Paiz II col. 79 claim 1: “simulating for each codex page the optimal environment in 15
real time and assigning a relative master index;”;
see also claim 1 : “picking the best fit content and top ranked valued (n) responses from the optimal size environment as output; sending and displaying output to end users terminal;”)

determining at predefined time intervals the total number of significant difference changes in
the Internet and then revaluing each site that updated one of its top ranked (n) web pages; 


Paiz II does not disclose:
wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object, while filtering out redundancy and unsearchable pages;

establishing a link database assigning to each single Site object value a Quality plane using
the master index database and organizing and distributing the Internet environment into ten
concurrent quality partitions labeled from one to ten with one representing confounded information and ten representing optimal site using single Site object values information;

however, Paiz I discloses:
wherein the Index database correlates, normalizes and transforms the entire content of the IP Address into a single Site object, 
(Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise of correlating the entire content of the IP Address into a single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value limit. Super Sites will have a value or weight associated with each unique significant difference requests in a session)

while filtering out redundancy and unsearchable pages;
(Paiz I col. 4 ln. 36-38: Once the system filters out redundancy and each Page and
each Site is given a Quality value Q(x), Cholti can awards to each valid page a W Rank Basis from 0.001 to 10.)


the master index database and organizing and distributing the Internet environment into ten
concurrent quality partitions labeled from one to ten with one representing confounded information and ten representing optimal site using single Site object values information
(Paiz I claim 1: organizing and distributing the Internet environment into ten concurrent quality
partitions, labeled from one to ten, with one representing confounded information and ten
representing optimal site information based upon existing page ranking capacities;
See also col. 14 ln. 29-36: B) (Bx 'After' analysis): Bx represents the ability to reorganize
requests and identify missing gaps of information that are converted and translated into
Advanced Glyphs. Cholti identifies, validates and verifies the 'AS IS' query and rearranges
each request. This method is the first step that filters and weights requests dynamically and
identifies, quantifies and qualifies confounded 'Boolean Algebra' over simplifications.;
see also Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise of correlating the entire content of the IP Address into a single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value limit. Super Sites will have a value or weight associated with each unique significant difference requests in a session);

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply quality partitions as taught by Paiz I since it was known in the art
that search systems provide for restricting the size of the environment where to limit the size of
the internet environment between the Upper Limit of approximately 1 billion and Lower Limit of
1,024 page results compared to its existing size of approximately 30+ billion as the environment
is subdivided parallel running planes that represent the different quality Q(x) of the sites from 0
to 10. (Piaz I col. 4 ln. 26-33).

Paiz II/Paiz I do not disclose:

wherein the system determines the respective scores for each of the search results and identifies a respective Site to which each of the search results of the output belongs;
the system comprising the steps of:
i. determining, by one or more computers, for each single Site object, a respective count of
unique non duplicate and navigational incoming links, to resources in the single Site object group;
ii. determining, by one or more computers, for each Sites object, a respective count of
reference queries;
iii. determining, by one or more computers, for each single Site object, a respective site-quality
partition value, wherein the site-quality partition value is based on the count of independent links
and the count of reference queries for the Site;
iv. adjusting, by one or more computers, the initial score of each search result based on the site quality partition of their parent site to generate a respective second score for each search result; and
v. providing search results to the user device in an order from highest to lowest according to
the respective second score for each search result

However, Panda discloses:
wherein the system determines the respective scores for each of the search results and identifies a respective Site to which each of the search results of the output belongs;
(Panda col. 4 ln. 67-col. 5 ln. 5: The method can further include: using the respective second
score to generate a respective ranking score for each of the search result resources; and providing search results to the user device, each search result identifying a respective search result resource, for presentation in an order according to the respective ranking scores; 

respective ranking scores.)

the system comprising the steps of:
i. determining, by one or more computers, for each single Site object, a respective count of
unique non duplicate and navigational incoming links, to resources in the single Site object group;
(Panda, abstract: One of the methods includes determining, for each of a plurality of groups of resources, a respective count of independent incoming links to resources in the group;);

ii. determining, by one or more computers, for each Sites object, a respective count of
reference queries;
(Panda, abstract: determining, for each of the plurality of groups of resources,
a respective count of reference queries;);

iii. determining, by one or more computers, for each single Site object, a respective site-quality
partition value, 
(Panda, abstract: determining, for each of the plurality of groups of resources, a respective
group specific modification factor)

wherein the site-quality partition value is based on the count of independent links
and the count of reference queries for the Site;
(Panda, abstract: wherein the group specific modification factor for each group is based on the
count of independent links and the count of reference queries for the group;);


(Panda col. 1 ln. 54-58: adjusting the initial score for each of the search result resources based
on the group-specific modification factor for the group of resources to which the search result
resource belongs to generate a respective second score for each of the search result
resources)

v. providing search results to the user device in an order from highest to lowest according to
the respective second score for each search result.
(Panda col. 1 ln. 59-64: The method can further include: using the respective second score to
generate a respective ranking score for each of the search result resources; and providing
search results to the user device, each search result identifying a respective search result
resource, for presentation in an order according to the respective ranking scores.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply scoring and identifying a respective search result resources as taught by Panda since it was known in the art that search systems provide for search results identifying low-quality resources can be demoted in a presentation order of search results returned in response to a user's query where the user experience can be improved because search results higher in the presentation order will better match the user's informational needs. (Panda col. 3 ln. 50-55).

As to claim 63, Paiz II discloses, under the rationale above, the system of claim 62, wherein the supercomputer system analyzes the entire content of the Internet by:

(Paiz II col. 53 ln. 4-15: Super Glyph Procedures: FIG. 20: FSD or Superset (I); Cholti measures 7 consecutive requests (1) as follows: a) Blue and Gray, b) Session, c) Union and Confederates, d) War, e) Civil War, f) War between the States, g) American Civil War. (2) Cholti transforms the requests into keywords El or Blue, E2 or Gray, E3 or Session, E4 or Union, Ml or Confederates, E5 or War, E6 or Civil, E7 or States, ES or American, then groups keyword combination into clusters Cl or (E6+E5) or Civil War, C2 or (E5+Dl+E7) or War between the States, C3 or (E8+E6+E5) or American Civil War and then converts Cl, C2, C3 into Cx, Cy, Cz.;
See also col. 39 ln. 26-32: The "HIVE" performs Right Brain conversions by using
Set Theory to standardize, reorganize, and transforms keywords into a collection of Super Glyphs that represent at least one request belonging to a session, and then maps (I), (J) and (K) to a particular category. The "HIVE" cross references the 30 geospatial Super Glyphs against each category look up table, to determine the best fit Block that yields a Superset (I!).) .

As to claim 64, Paiz I discloses, under the rationale above, the system of claim 62, wherein the supercomputer system further analyzes the entire content or the Internet by:
(ii) determining for each regular expression defined as a query made by the end user the most valuable set of responses as Summary Report environmental bitmap of single or groups of keywords until deriving the master list of valid keywords of the Internet
(Paiz I col. 7 ln. 23-26: G) When a request is not part of the 'CORE List' the following procedures occur: 1) each active HQ node rearward chains to the HQ owner the request the top 1, 5, 10, 50, 100, 25 500, and 1024 Q(x, y, z) values via environmental bitmap.;
See also col. 11 ln. 50-56: M) HQ0 or nodes parse information based on a given
Glyph search pattern to derive a small size environment, and then uses Super Glyphs collections to weight results using Hot & Cold Algorithms probabilistic values, and each keyword


As to claim 65, Paiz I discloses, under the rationale above, the system of claim 62, wherein the supercomputer system further analyzes the entire content of the Internet by:
(iii) probabilistically mapping geospatial information, such as continents, country, state, city, zip code, telephone number ranges and IP Addresses to each Site and page
(Paiz I claim 1 : probabilistically mapping geospatial information, such as continents, country, state, city, zip code, telephone number ranges and IP Addresses; “”).

As to claim 66, Paiz II discloses, under the rationale above, the system of claim 62, wherein the supercomputer system further analyzes the entire content of the Internet by:
(iv) creating tor each single or group of keywords a partial master index defined as a superset; 
(Paiz II col. 8 ln. 64-col. 9 ln. 2: It is still another object of the present invention to optimize
the search engines by storing a partition of the Internet based on independent variable (I), hereinafter referred as Block or Superset (I).  Each Block domain has its own relative Master Index that is a subordinate to the Master Index and is updated in real time and can be expressed in millions of web pages.).

As to claim 67, Paiz I, discloses, under the rationale above, the system of claim 66, wherein the supercomputer system further analyzes the entire content or the Internet by:
(v)    index refining each superset partial master index of the Internet until creating the first set of higher semantic structures of human knowledge partitions of each valid Superset
(Paiz I col. 13 ln. 64-col. 14 ln. 11: The anchor "American" shrinks the environment below upper limit of tolerance of 1,073,741,824 net result pages or W Rank Basis. The environment

if necessary into smaller sized Subset (i,j, k) that may contain additional associated keywords or clusters (I, $A, $X), (I, $A, 1 o $Y), (I, $B, $X) and (I, $B, $Y);
see also col. 17 ln. 16-24: Example: Once the size of the environment for ''American
Civil War" is measured at 80,000,000 result pages as Ax or 'Before', and then reorganized and further filtered by Cholti to shrink the size of the environment to approximately 4 million result pages as Bx or 'After'. Then the Hot Algorithm analyzes the valid Superset (i), Set (i, j) and Subset (i, j, k) by request and session to further reduce the size of the environment to approximately 100,000 result pages. Then the Cold Algorithm uses 'Deductive Reasoning' to decipherer logically the essence of the matter.).

As to claim 68, Paiz II discloses, under the rationale above, the system of claim 67, wherein the supercomputer system further analyzes the entire content of the Internet by:
vi. creating for each first set of semantic structures a partial master index defined as set;
(Paiz II col. 73 ln. 15-20: Codex is a massive book that stores the billions of common
denominator search patterns possessing a Super Glyph equation to derive optimal responses
for static requests, and optimal sized environments for dynamic and personalized sessions
consisting of two (2) or more consecutive requests.);
and Paiz I discloses:
vil. index refining each set partial master index of the Internet until creating the second set of
higher semantic structures of human knowledge partitions of each valid set.
(Paiz I col. 13 ln. 64-col. 14 ln. 11: The anchor "American" shrinks the environment below upper

is further reduced when applying the cluster "American Civil War'' when determining the valid
Superset (i). In this case "American Civil War'' cluster is able to further shrink the size of the
environment to approximately 80,000,000 W Rank Basis. The Superset (i) is divided into an
organizational manner with smaller sized Set (i, j) that may contain a plurality of valid associated
keywords and clusters (I, $A) (I,$B), and the organization distribution is further propagated
if necessary into smaller sized Subset (i,j, k) that may contain additional associated keywords or
clusters (I, $A, $X), (I, $A, 1 o $Y), (I, $B, $X) and (I, $B, $Y);
see also col. 17 ln. 16-24: Example: Once the size of the environment for ''American
Civil War" is measured at 80,000,000 result pages as Ax or 'Before', and then reorganized and
further filtered by Cholti to shrink the size of the environment to approximately 4 million result
pages as Bx or 'After'. Then the Hot Algorithm analyzes the valid Superset (i), Set (i, j) and
Subset (i, j, k) by request and session to further reduce the size of the environment to
approximately 100,000 result pages. Then the Cold Algorithm uses 'Deductive Reasoning' to
decipherer logically the essence of the matter.)


As to claim 69, Paiz II, under the rationale above, discloses the system of claim 68, wherein the supercomputer system further analyzes the entire content of the Internet by:
viii. creating for each second set of semantic structures a partial master index defined as a
subset
(Paiz II col. 8 ln. 64-col. 9 ln. 2: It is still another object of the present invention to optimize
the search engines by storing a partition of the Internet based on independent variable (I),
hereinafter referred as Block or Superset (I). Each Block domain has its own relative Master
Index that is a subordinate to the Master Index and is updated in real time and can be
expressed in millions of web pages.).

As to claim 70, Paiz II discloses under the rationale above the system of claim 69, wherein the supercomputer system further analyzes the entire content of the Internet by:
ix. determining for each valid superset, set, and subset a semantic hierarchical partition and
thus having readily available and pre-processed the optimal response, requiring no further
calculations, bypassing the usage of existing search engine capabilities; 
(Paiz II: col. 72 ln. 40-47: Display Pre Processed Optimal Responses
7) By Pass Redundant Requests:
a) Scan each request and determine whether it exists in the Super Glyph database, and thus
having readily available and pre-processed the optimal response, requiring no
further calculations, bypassing the usage of existing search engine capabilities.)
and
x. storing all the superset, set and subset semantic hierarchical partitions defined as Codex Page of the Internet into a master index database defined as the Codex a comprehensive of human knowledge encyclopedia of semantic hierarchical partitions given the analysis of the Internet
(Paiz II claim 1: “purifying, mapping and plotting each element of the old master index into the
new master index using the content value of the relative master index of the highest vector
valued codex page;”).


As to claim 71, Paiz II discloses a method using a supercomputer simulating the web in real time using a knowledge database, hereinafter defined as a Codex, a comprehensive of human knowledge encyclopedia of semantic hierarchical partitions defined as a codex page given the analysis of the Internet 
(Paiz II col. 2 ln. 1-8: The Optimizer simultaneously keeps in existence for each search pattern

Each virtual simulated environment possesses a relative Master Index. The Codex continuously
purifies and synchronizes the plurality of relative Master Index that permits to match/merge and
then correlates the Internet's Master Index in real time;
col. 9 ln. 49-51: It is still another object of the invention that each Block, Sub Block, Mini Block,
and Element is stored in a database structure or Codex Page;
See also claim 1: “determine the optimal partition of the Internet; then finds and supplies
missing gaps of information, dynamically valorizes, reorganizes, and hierarchically prioritizes the
glyphs as a search pattern used to obtain an optimal match in response to an end user valid
request and stores them into a codex that serves as knowledge and customer satisfaction
inventory control encyclopedia of human ideas,”
See also col. 3 ln. 10-12: The 'HIVE' is a massive parallel distributed managerial 10
hierarchical structured supercomputer (hereinafter referred as "HIVE")

by:
establishing a real time master index database with the latest calculated site and page rank
probability and assigning for each Site object a quality partition and the corresponding adjusted
value for each page based on the quality partition of the parent site of page for each result
(Paiz II col. 2 ln. 1-8: The Optimizer simultaneously keeps in existence for each search pattern
its corresponding virtual simulation environment that contains all relevant bound web pages.
Each virtual simulated environment possesses a relative Master Index. The Codex continuously
purifies and synchronizes the plurality of relative Master Index that permits to match/merge and
then correlates the Internet's Master Index in real time;
col. 9 ln. 49-51: It is still another object of the invention that each Block, Sub Block, Mini Block,
and Element is stored in a database structure or Codex Page;
See also claim 1: “determine the optimal partition of the Internet; then finds and supplies

glyphs as a search pattern used to obtain an optimal match in response to an end user valid
request and stores them into a codex that serves as knowledge and customer satisfaction
inventory control encyclopedia of human ideas,”
See also col. 3 ln. 10-12: The 'HIVE' is a massive parallel distributed managerial 10
hierarchical structured supercomputer (hereinafter referred as "HIVE")

determining, using the master index, for each reference query the respective scores for
each of the search results and identifies a respective Site object to which each of the search results of the output belongs using Codex
(Paiz II col. 7 ln. 9-18: Search Engine Optimizer: Is a method and system for simulating Internet browser search capacities that cleans, standardizes, organizes, and transforms the massive amount of data into a lingua franca comprising of valid keywords, keyword patterns for a given
language, and unique geospatial patterns contained in the Internet collectively known as patterns that exist in web page. The comprehensive collection of search patterns with their
relative Master Index are stored and continuously updated as web crawlers detect changes in the environment.;
see also abstract: v)

Paiz II does not disclose:
correlating the entire content of the IP Address into a single Site object, after the method
filters out redundant and unsearchable pages;
However, Paiz I discloses:
correlating the entire content of the IP Address into a single Site object, after the method
filters out redundant and unsearchable pages;

plane to further help the optimizer to assign a search value limit. Super Sites will have a value or weight associated with each unique significant difference requests in a session;
see also Paiz I col. 4 ln. 36-38: Once the system filters out redundancy and each Page and
each Site is given a Quality value Q(x), Cholti can awards to each valid page a W Rank Basis
from 0.001 to 10.)

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply quality partitions as taught by Paiz I since it was known in the art
that search systems provide for restricting the size of the environment where to limit the size of
the internet environment between the Upper Limit of approximately 1 billion and Lower Limit of
1,024 page results compared to its existing size of approximately 30+ billion as the environment
is subdivided parallel running planes that represent the different quality Q(x) of the sites from 0
to 10. (Piaz I col. 4 ln. 26-33).

Paiz II/Paiz I do not disclose:
by:
i. determining for each respective Site object, a respective count of reference queries;
i. determining for each respective Site object, a respective site-quality partition value, wherein
the site-quality partition value is based on the count of independent links and the count of reference
queries for the Site;
iil. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
iv. providing search results to the end user computing device in an order from highest to lowest


However, Panda discloses:
by:
i. determining for each respective Site object, a respective count of reference queries;
(Panda abstract: determining, for each of the plurality of groups of resources,
a respective count of reference queries; see also Panda claim 1: “determining, for each of the
plurality of groups of resources, a respective count of reference queries;”) 

ii. determining for each respective Site object, a respective site-quality partition value, wherein
the site-quality partition value is based on the count of independent links and the count of reference queries for the Site;
(Panda, abstract: wherein the group specific modification factor for each group is based on the
count of independent links and the count of reference queries for the group;)

iii. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
(Panda col. 1 ln. 54-58: adjusting the initial score for each of the search result resources based
on the group-specific modification factor for the group of resources to which the search result
resource belongs to generate a respective second score for each of the search result
resources)

iv. providing search results to the end user computing device in an order from highest to lowest
according to the respective second score for each search result
(Panda col. 1 ln. 59-64: The method can further include: using the respective second score to
generate a respective ranking score for each of the search result resources; and providing

resource, for presentation in an order according to the respective ranking scores.).

It would have been obvious to one having ordinary skill in the art at the time the time of the
effective filing date to apply scoring and identifying a respective search result resources as taught by Panda since it was known in the art that search systems provide for search results identifying low-quality resources can be demoted in a presentation order of search results returned in response to a user's query where the user experience can be improved because search results higher in the presentation order will better match the user's informational needs. (Panda col. 3 ln. 50-55).

As to claim 72, Paiz II discloses under the rationale above the method of claim 71, wherein the supercomputer system analyzes the entire content of the Internet by:
(i) transforming semantically the content of each Site and corresponding Page and Resource into human evaluation indicia
(Paiz II col. 53 ln. 4-15: Super Glyph Procedures: FIG. 20: FSD or Superset (I); Cholti measures
7 consecutive requests (1) as follows: a) Blue and Gray, b) Session, c) Union and
Confederates, d) War, e) Civil War, f) War between the States, g) American Civil War. (2) Cholti
transforms the requests into keywords El or Blue, E2 or Gray, E3 or Session, E4 or Union, Ml or
Confederates, E5 or War, E6 or Civil, E7 or States, ES or American, then groups keyword
combination into clusters Cl or (E6+E5) or Civil War, C2 or (E5+Dl+E7) or War between the
States, C3 or (E8+E6+E5) or American Civil War and then converts Cl, C2, C3 into Cx, Cy, Cz.;
See also col. 39 ln. 26-32: The "HIVE" performs Right Brain conversions by using
Set Theory to standardize, reorganize, and transforms keywords into a collection of Super
Glyphs that represent at least one request belonging to a session, and then maps (I), (J) and (K)
to a particular category. The "HIVE" cross references the 30 geospatial Super Glyphs against


As to claim 73, Paiz I discloses under the rationale above the method of claim 71, wherein the supercomputer system further analyzes the entire content of the Internet by:
(ii) determining for each regular expression defined as a query made by the end user the most valuable set of responses as Summary Report environmental bitmap of single or groups of keywords until deriving the master list of valid keywords of the Internet
(Paiz I col. 7 ln. 23-26: G) When a request is not part of the 'CORE List' the following
procedures occur: 1) each active HQ node rearward chains to the HQ owner the request the top
1, 5, 10, 50, 100, 25 500, and 1024 Q(x, y, z) values via environmental bitmap.;
See also col. 11 ln. 50-56: M) HQ0 or nodes parse information based on a given
Glyph search pattern to derive a small size environment, and then uses Super Glyphs
collections to weight results using Hot & Cold Algorithms probabilistic values, and each keyword
specific vector dimensions to identify the TOP 1, 5, 10, 50 and 100 results. By default, the TOP
10 results are sent to superiors as an environmental bitmap.).

As to claim 74, Paiz I discloses under the rationale above, the method of claim 71, wherein the supercomputer system further analyzes the entire content of the Internet by:
(iii) probabilistically mapping geospatial information, such as continents, country, state, city, zip code, telephone number ranges and IP Addresses to each Site and page
(Paiz I claim 1 : probabilistically mapping geospatial information, such as continents, country, state, city, zip code, telephone number ranges and IP Addresses; “”).

As to claim 75, Paiz II discloses under the rationale above the method of claim 71, wherein the supercomputer system further analyzes the entire content of the Internet by:
(iv) creating tor each single of group of keywords a partial master index defined as a superset; 

the search engines by storing a partition of the Internet based on independent variable (I),
hereinafter referred as Block or Superset (I). Each Block domain has its own relative Master
Index that is a subordinate to the Master Index and is updated in real time and can be
expressed in millions of web pages.).


As to claim 76, Paiz I discloses under the rationale above the method of claim 75, wherein the supercomputer system further analyzes the entire content or the Internet by:
(v)    index refining each superset partial master index of the Internet until creating the first set of higher semantic structures of human knowledge partitions of each valid Superset
(Paiz I col. 13 ln. 64-col. 14 ln. 11: The anchor "American" shrinks the environment below upper
limit of tolerance of 1,073,741,824 net result pages or W Rank Basis. The environment
is further reduced when applying the cluster "American Civil War'' when determining the valid
Superset (i). In this case "American Civil War'' cluster is able to further shrink the size of the
environment to approximately 80,000,000 W Rank Basis. The Superset (i) is divided into an
organizational manner with smaller sized Set (i, j) that may contain a plurality of valid associated
keywords and clusters (I, $A) (I,$B), and the organization distribution is further propagated
if necessary into smaller sized Subset (i,j, k) that may contain additional associated keywords or
clusters (I, $A, $X), (I, $A, 1 o $Y), (I, $B, $X) and (I, $B, $Y);
see also col. 17 ln. 16-24: Example: Once the size of the environment for ''American
Civil War" is measured at 80,000,000 result pages as Ax or 'Before', and then reorganized and
further filtered by Cholti to shrink the size of the environment to approximately 4 million result
pages as Bx or 'After'. Then the Hot Algorithm analyzes the valid Superset (i), Set (i, j) and
Subset (i, j, k) by request and session to further reduce the size of the environment to
approximately 100,000 result pages. Then the Cold Algorithm uses 'Deductive Reasoning' to


As to claim 77, Paiz II discloses under the rationale above, the method of claim 76, wherein the supercomputer system further analyzes the entire content oi lire Internet by:
defining the number of supersets in the millions,
(Paiz II col. 8 ln. 64-col. 9 ln. 2: It is still another object of the present invention to optimize the search engines by storing a partition of the Internet based on independent variable (I), hereinafter referred as Block or Superset (I). Each Block domain has its own relative Master Index that is a subordinate to the Master Index and is updated in real time and can be expressed in millions of web pages.).

creating for each single of group of keywords a partial master index defined as a superset;
(Paiz II col. 8 ln. 64-col. 9 ln. 2: It is still another object of the present invention to optimize the search engines by storing a partition of the Internet based on independent variable (I), hereinafter referred as Block or Superset (I). Each Block domain has its own relative Master Index that is a subordinate to the Master Index and is updated in real time and can be expressed in millions of web pages.)

creating for valid subpartition of the Internet a partial master index as a subset,
defining then number of sets in the billions;
(Paiz II col. 74 ln. 12-26: Partitioning the Environment
Internet (U) comprises an environment of 20 billions+ web pages.
Block, Sub Block and Mini Block
Block:
Is a common denominator environment that is based on at least one (1) search pattern. Each Block can be further subdivided into a Sub Block provided at least one (1) relevant

Element
An Element is the smallest identifiable partition of the Internet that the "HIVE" optimally derived from correlating, data mining and valorizing the top results )

creating for each first set of semantic structures a partial master index defined as set;
creating for valid subpartition of a superset a partial master index defined as a set;
(Paiz II col. 73 ln. 15-20: Codex is a massive book that stores the billions of common
denominator search patterns possessing a Super Glyph equation to derive optimal responses for static requests, and optimal sized environments for dynamic and personalized sessions consisting of two (2) or more consecutive requests.);

defining then number of sets in the trillions;
(Paiz II col. 47 ln. 59-62 FIG. 2: Internet Environment (U) in Billions of Web Pages: A conceptual representation of how the billions of web pages belonging to the (1000) Internet is stored, grouped and evenly distributed for maximal efficiency.;
see also col. 67 ln. 6-7: The Internet environment is comprised of billions of web pages and continues to grow geometrically.)
creating for each second set of semantic structures a partial master index defined as subset;
(Paiz II col. 73 ln. 15-20: Codex is a massive book that stores the billions of common
denominator search patterns possessing a Super Glyph equation to derive optimal responses for static requests, and optimal sized environments for dynamic and personalized sessions consisting of two (2) or more consecutive requests.);


(Paiz II col. 74 ln. 12-26: Partitioning the Environment
Internet (U) comprises an environment of 20 billions+ web pages.
Block, Sub Block and Mini Block
Block:
Is a common denominator environment that is based on at least one (1) search pattern. Each Block can be further subdivided into a Sub Block provided at least one (1) relevant
20 search pattern exists. Each Sub Block can be further subdivided into a Mini Block provided at least one (1) relevant search pattern exists.
Element
An Element is the smallest identifiable partition of the Internet that the "HIVE" optimally derived from correlating, data mining and valorizing the top results )
(vi)    calibrating and validating page and site ranks probabilities and the ten quality modification factors of the Internet using the supersets;
(Paiz II col. 67 ln. 62-67: Optimal Environment (10) Once Cholti has the optimal environment
based on the top web pages included in the Z_Price Bitmap data structure does the process of
reading and validating the content, and cherry picking the optimal responses based on the
dynamic value of each Glyph statistical object.)
and
(vii) creating for each first set of semantic structures a partial master index defined as set; wherein the number of sets is in the billions
(Paiz II col. 73 ln. 15-20: Codex is a massive book that stores the billions of common
denominator search patterns possessing a Super Glyph equation to derive optimal responses
for static requests, and optimal sized environments for dynamic and personalized sessions
consisting of two (2) or more consecutive requests.).


continuously creating, storing, synchronizing and updating in real time the new master index that reflects the latest condition of the environment that is derived from the continuously detected significant changes and adjustments made to the codex; 
(Paiz II claim 1: “purifying, mapping and plotting each element of the old master index into the
new master index using the content value of the relative master index of the highest vector
valued codex page;”).
and
purifying, transforming, and updating the new master index and in turn the codex and the entire chain of command of codex pages
(Paiz II claim 1: “determining at predefined time intervals the total number of web pages in the
codex and for each codex page in its chain of command;”).



As to claim 79, Paiz II discloses:
A method using a supercomputer simulating the web in real-time using a knowledge database defined as a Codex, a comprehensive human knowledge encyclopedia of semantic hierarchical partitions defined as a codex page given the analysis of the Internet; 
and establishing a real-time master index database with the latest calculated site and page rank probability, and the corresponding adjusted value for each page based on the quality partition of the parent site of page for each result comprising:
(Paiz II col. 2 ln. 1-8: The Optimizer simultaneously keeps in existence for each search pattern
its corresponding virtual simulation environment that contains all relevant bound web pages.
Each virtual simulated environment possesses a relative Master Index. The Codex continuously

then correlates the Internet's Master Index in real time;
col. 9 ln. 49-51: It is still another object of the invention that each Block, Sub Block, Mini Block,
and Element is stored in a database structure or Codex Page;
See also claim 1: “determine the optimal partition of the Internet; then finds and supplies
missing gaps of information, dynamically valorizes, reorganizes, and hierarchically prioritizes the
glyphs as a search pattern used to obtain an optimal match in response to an end user valid
request and stores them into a codex that serves as knowledge and customer satisfaction
inventory control encyclopedia of human ideas,”
See also col. 3 ln. 10-12: The 'HIVE' is a massive parallel distributed managerial 10
hierarchical structured supercomputer (hereinafter referred as "HIVE")

Paiz II does not disclose:
and correlating the entire content of the IP Address into a single Site object, after the method
filters out redundant and unsearchable pages;
However, Paiz I discloses:
correlating the entire content of the IP Address into a single Site object, after the method
filters out redundant and unsearchable pages;
(Paiz I, col 3 ln. 4-9: The system creates Super Sites that comprise of correlating the entire content of the IP Address into a single object. Each object is assigned to a unique Quality
plane to further help the optimizer to assign a search value limit. Super Sites will have a value or weight associated with each unique significant difference requests in a session;
see also Paiz I col. 4 ln. 36-38: Once the system filters out redundancy and each Page and
each Site is given a Quality value Q(x), Cholti can awards to each valid page a W Rank Basis
from 0.001 to 10.)


effective filing date to apply quality partitions as taught by Paiz I since it was known in the art
that search systems provide for restricting the size of the environment where to limit the size of
the internet environment between the Upper Limit of approximately 1 billion and Lower Limit of
1,024 page results compared to its existing size of approximately 30+ billion as the environment
is subdivided parallel running planes that represent the different quality Q(x) of the sites from 0
to 10. (Piaz I col. 4 ln. 26-33).


Paiz II/Paiz I do not disclose:
i. determining, for each reference query from a client device, the respective scores for each of
the search results and identifying a respective Site to which each of the search results of the output
belongs, using the master index by:
ii determining for each Site, a site-quality partition using the Site rank value;
iii. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
iv. providing, given the reference query, search results to the user device in an order from
highest to lowest according to the respective second score for each search result;

however, Panda discloses:
i. determining, for each reference query from a client device, the respective scores for each of
the search results and identifying a respective Site to which each of the search results of the output belongs, 
(Panda col. 1 ln. 59-64: The method can further include: using the respective second score to
generate a respective ranking score for each of the search result resources; and providing

resource, for presentation in an order according to the respective ranking scores.)

using the master index by:
ii determining for each Site, a site-quality partition using the Site rank value;
(Panda teaches adjusting the initial score by a modification factor,
i.e. “website rank value” see col. 1 ln. 54-28: adjusting the initial score for each of the search
result resources based on the group-specific modification factor for the group of resources to
which the search result resource belongs to generate a respective second score for each of the
search result resources; see also col. 5 ln. 14-15: The modification data is stored in a repository
accessible to the system, e.g., a modification factor database 150.).

iii. adjusting the initial score of each search result based on the site-quality partition of their
parent site to generate a respective second score for each search result; and
(Panda col. 1 ln. 54-58: adjusting the initial score for each of the search result resources based
on the group-specific modification factor for the group of resources to which the search result
resource belongs to generate a respective second score for each of the search result
resources)

iv. providing, given the reference query, search results to the user device in an order from
highest to lowest according to the respective second score for each search result
(Panda col. 1 ln. 59-64: The method can further include: using the respective second score to
generate a respective ranking score for each of the search result resources; and providing
search results to the user device, each search result identifying a respective search result
resource, for presentation in an order according to the respective ranking scores.)..


effective filing date to apply scoring and identifying a respective search result resources as taught by Panda since it was known in the art that search systems provide for search results identifying low-quality resources can be demoted in a presentation order of search results returned in response to a user's query where the user experience can be improved because search results higher in the presentation order will better match the user's informational needs. (Panda col. 3 ln. 50-55).


As to claim 80, Paiz II discloses under the rationale above, the method of claim 79, wherein the supercomputer system updates the entire content of the Internet (site, pages and resources) by:
continuously creating, storing, synchronizing and updating in real time the new master index that reflects the latest condition of the environment that is derived from the continuously detected significant changes and adjustments made to the codes; and
(Paiz II claim 1: “determining at predefined time intervals the total number of significant
difference changes in the Internet and then revaluing each site that updated one of its top
ranked (n) web pages;”) 
purifying, transforming, and updating the new master index and in turn the codex and the entire chain of command of codex pages
(Paiz II claim 1: “purifying, mapping and plotting each element of the old master index into the
new master index using the content value of the relative master index of the highest vector
valued codex page;”).

As to claim 81, Paiz II discloses under the rationale above the method of claim 71, wherein the supercomputing system updates the content of the Internet (site, pages and resources) by:
assigning a unique value from lowest to highest to each site, page and resource;

master index belonging to each Internet related managerial
hierarchical index relationship partition.”)
(A)    continuously storing and updating in real time relative master index belonging to each Internet related managerial hierarchical index relationship partition.
(Paiz II claim 1: “continuously storing and updating in real time relative master index belonging
to each codex page;”) 
(B)    purifying, mapping and plotting each element of the old master index into the new master index using the content value of the relative master index of the highest vector valued partition;
(Paiz II claim 1: “purifying, mapping and plotting each element of the old master index into the
new master index using the content value of the relative master index of the highest vector
valued codex page;”)

(C)    continuously creating, storing, synchronizing and updating in real time the new master index that reflect the latest condition of the environment that is derived from the continuously detected significant changes and adjustments made to the Internets partitions.
(Paiz II claim 12: continuously creating, storing, synchronizing and updating in real time the new master index that reflect the latest condition of the environment that is derived from
the continuously detected significant changes and adjustments made to the Internet's partitions.)

(D)    purifying, transforming and updating new master index and in turn the entire content of the Internet (U) and all valid index relationships combinations and
(Paiz II claim 13: “purifying, transforming and updating new master index and in tum the entire content of the Internet (U) and all valid index relationships combinations”)
And Panda discloses:
.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN S ASPINWALL whose telephone number is (571)270-7723. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Evan Aspinwall/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/28/2022